  Case 6:21-mj-00024-RSB Document 3-3 Filed 06/24/21 Page 1 of 8 Pageid#: 9




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

 IN THE MATTER OF THE SEARCH OF                       )
 INFORMATION ASSOCIATED WITH                          )        FILED UNDER SEAL
 THE CELLULAR DEVICE ASSIGNED                         )
 CALL NUMBER 434-363-0564 IN THE                      )
 CUSTODY OR CONTROL OF VERIZON                        )        Case No.    6:21mj24
 WIRELESS.                                            )
                                                      )
                                                      )
                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Daniel Bailey, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the

location of the cellular telephone assigned call number 434-363-0564 (the “Target Phone”) with

listed subscriber Jabari JOHNSON (“JOHNSON”), whose service provider is Verizon Wireless

(“Verizon”), a wireless telephone service provider headquartered at 180 Washington Valley

Road, Bedminster, New Jersey, 07921. The Target Cell Phone is described herein and in

Attachment A, and the location information to be seized is described herein and in Attachment

B.

       2.      Because this warrant seeks the prospective collection of information, including

cell-site location information, that may fall within the statutory definitions of information

collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4), the

requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-
 Case 6:21-mj-00024-RSB Document 3-3 Filed 06/24/21 Page 2 of 8 Pageid#: 10




3127. The requested warrant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).

       3.      I am a Task Force Officer with the Drug Enforcement Administration (DEA) and

have been since 2017. I am also a Detective with the Lynchburg Police Department (Virginia)

and be been so employed since 2002. I am currently assigned to investigate drug trafficking

organizations as a member of the DEA, Washington Field Division/Roanoke Resident Office.

My duties as a Task Force Officer involve the investigation of various criminal activities of

narcotics traffickers and their associates. In investigating these matters, I have acted as a case

agent, an undercover agent, and a contact agent for confidential sources. These investigations

have resulted in the issuance of federal search warrants, seizure warrants, indictments, and

convictions of persons for federal narcotics violations. During my employment as a law

enforcement officer, I have received multiple hours of training in narcotics enforcement and

investigative techniques, and I have personally participated in numerous investigations. I have

also spoken on numerous occasions with informants, suspects, and other experienced narcotics

traffickers concerning the methods and practices of drug traffickers, including the methods and

practices used by traffickers of methamphetamine, heroin, and cocaine. I have been involved in

the execution of numerous search warrants on electronic devices, including cellphones, and in

obtaining location information for those devices.

       4.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.




                                                  2
 Case 6:21-mj-00024-RSB Document 3-3 Filed 06/24/21 Page 3 of 8 Pageid#: 11




          5.     Based on the facts set forth in this affidavit, there is probable cause to believe that

Jabari JOHNSON (“JOHNSON”) has been indicted by a grand jury and that there is an active

warrant for his arrest. There is also probable cause to believe that the location information

described in Attachment B will assist law enforcement to locate JOHNSON to execute that

arrest.

          6.     Based on the facts set forth in this affidavit, there is probable cause to believe that

Jabari JOHNSON (“JOHNSON”) has violated 21 U.S.C. § 846. JOHNSON was charged with

these crimes on June 9, 2021 and is the subject of an arrest warrant issued on June 9, 2021. There

is also probable cause to believe that the location information described in Attachment B will

assist law enforcement in arresting JOHNSON, who is a “person to be arrested” within the

meaning of Federal Rule of Criminal Procedure 41(c)(4).

          7.     The court has jurisdiction to issue the proposed warrant because it is a “court of

competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C. §

2711(3)(A)(i).

                             STATEMENT OF PROBABLE CAUSE

          8.     The United States, including Drug Enforcement Administration (“DEA”) and the

Lynchburg Police Department (“LPD”), is conducting a criminal investigation of Jabari

JOHNSON (“JOHNSON”), Jermel STOREY (“STOREY”), and others regarding violations of

distribution and possession with intent to distribute cocaine and other controlled substances, in

violation of 21 U.S.C. § 841(a)(1), and conspiracy to distribute cocaine and other controlled

substances, in violation of 21 U.S.C. § 846.




                                                    3
 Case 6:21-mj-00024-RSB Document 3-3 Filed 06/24/21 Page 4 of 8 Pageid#: 12




         9.    On or about June 9, 2021, JOHNSON was indicted by a grand jury in the

Western District of Virginia for conspiracy to distribute controlled substances, in violation of 21

U.S.C. § 846. See Third Superseding Indictment, Case No. 6:21-CR-1, ECF No. 193. An arrest

warrant was issued on June 9, 2021. JOHNSON remains at-large.

                            JOHNSON’s Use of the Target Phone

         10.   On January 26, 2021, STOREY was arrested on a warrant issued from the

Western District of Virginia based on a criminal complaint charging him with conspiracy to

distribute controlled substances (6:21-mj-5). Law enforcement had obtained federal search

warrants in the Western District of North Carolina (Western District of North Carolina Case

Number 3:21-mj-15) for evidence related to the drug trafficking conspiracy at the home of

STOREY and of co-conspirator Rick Abner (“ABNER”).

         11.   During the search of STOREY’s home, law enforcement found a large amount of

United States currency, multiple firearms, digital scales, and several cellular phones.

         12.   Law enforcement subsequently searched one of the cellular phones found at

STOREYs residence, pursuant to the federal search warrant issued in the Western District of

North Carolina. This phone was determined to use the number 718-314-0442.

         13.   Law enforcement analyzed the communications in this phone and found

messages with a number saved in the phone as “Jabari.” That phone number was the Target

Phone.

       14.     Based on the data available at the time of this affidavit, communications between

STOREY and the Target Phone were exchanged between October 2020 and December 2020.

       15.     In March of 2021, Co-conspirator #1 (“CC-1”) was arrested on a warrant issued

from the Western District of Virginia based on a criminal complaint charging him with




                                                4
 Case 6:21-mj-00024-RSB Document 3-3 Filed 06/24/21 Page 5 of 8 Pageid#: 13




conspiracy to distribute controlled substances. Law enforcement had obtained federal search

warrants in the Western District of Virginia for evidence related to the drug trafficking

conspiracy at the home of CC-1.

        16.      During the search of CC-1’s home, law enforcement found several cellular

phones. Law enforcement subsequently searched one of the cellular phones, pursuant to the

federal search warrant issued in the Western District of Virginia.

        17.      Law enforcement analyzed the communications in this phone and found

messages with a number saved in the phone as “Bari.” That phone number was the Target

Phone. CC-1 advised law enforcement that Target Phone was being used by JOHNSON.

       18.       In June of 2021, this affiant served an Administrative Subpoena on VERIZON

WIRELESS for subscriber information on the Target Phone. This affiant later received the

requested data of that subpoena and determined that “Jabari JOHNSON” is the subscriber of the

Target Phone. This affiant determined that as of June 22, 2021 the Target Phone was still an

active number.

       19.       Based on the totality of the investigation there is probable cause to believe

JOHNSON is currently using the Target Phone. In my training and experience, individuals

commonly carry cellular phones on their person. Therefore, the Target Phone will likely reveal

important location information concerning JOHNSON’s whereabouts. JOHNSON is a “person to

be arrested.”

       20.       In my training and experience, I have learned that VERIZON WIRELESS is a

company that provides cellular telephone access to the general public. I also know that providers

of cellular telephone service have technical capabilities that allow them to collect and generate

information about the locations of the cellular telephones to which they provide service,




                                                  5
 Case 6:21-mj-00024-RSB Document 3-3 Filed 06/24/21 Page 6 of 8 Pageid#: 14




including E-911 Phase II data, also known as GPS data or latitude-longitude data and cell-site

data, also known as “tower/face information” or cell tower/sector records. E-911 Phase II data

provides relatively precise location information about the cellular telephone itself, either via GPS

tracking technology built into the phone or by triangulating on the device’s signal using data

from several of the provider’s cell towers. Cell-site data identifies the “cell towers” (i.e., antenna

towers covering specific geographic areas) that received a radio signal from the cellular

telephone and, in some cases, the “sector” (i.e., faces of the towers) to which the telephone

connected. These towers are often a half-mile or more apart, even in urban areas, and can be 10

or more miles apart in rural areas. Furthermore, the tower closest to a wireless device does not

necessarily serve every call made to or from that device. Accordingly, cell-site data is typically

less precise that E-911 Phase II data.

       21.      Based on my training and experience, I know that VERIZON WIRELESS can

collect E-911 Phase II data about the location of the Target Cell Phone, including by initiating a

signal to determine the location of the Target Cell Phone on VERIZON WIRELESS ’s network

or with such other reference points as may be reasonably available.

       22.      Based on my training and experience, I know that VERIZON WIRELESS can

collect cell-site data about the Target Cell Phone. Based on my training and experience, I know

that for each communication a cellular device makes, its wireless service provider can typically

determine: (1) the date and time of the communication; (2) the telephone numbers involved, if

any; (3) the cell tower to which the customer connected at the beginning of the communication;

(4) the cell tower to which the customer connected at the end of the communication; and (5) the

duration of the communication. I also know that wireless providers such as VERIZON

WIRELESS typically collect and retain cell-site data pertaining to cellular devices to which they




                                                  6
 Case 6:21-mj-00024-RSB Document 3-3 Filed 06/24/21 Page 7 of 8 Pageid#: 15




provide service in their normal course of business in order to use this information for various

business-related purposes.

                                AUTHORIZATION REQUEST

       23.      Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

       24.      I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

90 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the

Target Cell Phone would seriously jeopardize the ongoing investigation, as such a disclosure

would give that person an opportunity to destroy evidence, change patterns of behavior, notify

confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in

Attachment B, which is incorporated into the warrant, the proposed search warrant does not

authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the

extent that the warrant authorizes the seizure of any wire or electronic communication (as

defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is reasonable

necessity for the seizure for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

       25.      I further request that the Court direct VERIZON WIRELESS to disclose to the

government any information described in Attachment B that is within the possession, custody, or

control of VERIZON WIRELESS. I also request that the Court direct VERIZON WIRELESS to

furnish the government all information, facilities, and technical assistance necessary to

accomplish the collection of the information described in Attachment B unobtrusively and with a




                                                 7
 Case 6:21-mj-00024-RSB Document 3-3 Filed 06/24/21 Page 8 of 8 Pageid#: 16




minimum of interference with VERIZON WIRELESS ’s services, including by initiating a signal

to determine the location of the Target Cell Phone on VERIZON WIRELESS ’s network or with

such other reference points as may be reasonably available, and at such intervals and times

directed by the government. The government shall reasonably compensate VERIZON

WIRELESS for reasonable expenses incurred in furnishing such facilities or assistance.

         26.    I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the Target Cell Phone outside of daytime

hours.

                                              OATH


The information in this affidavit is true to the best of my knowledge and belief.


Respectfully submitted,

                              s/Daniel Bailey
                              Daniel Bailey, Task Force Officer
                              Drug Enforcement Administration

Received by reliable electronic means and sworn and attested to by telephone on this ____day
                                                                                     WK    of
June 2021.


Robert S. Ballou
___________________________________
ROBERT S. BALLOU
UNITED STATES MAGISTRATE JUDGE




                                                 8
